DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 5/3/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a holographic display device comprising: a backlight unit for emitting light; and a spatial light modulator comprising: a plurality of pixels arranged in a plurality of rows extending in one of a first direction and a second direction, the first direction crossing the second direction, a color filter layer comprising a plurality of color filter groups, each of the color filter groups comprising a first sub-group comprising a plurality of first color filters, a second sub-group comprising a plurality of second color filters, and a third subgroup comprising a plurality of third color filters,  the prior art fails to teach or reasonably suggest,  that the filter sub-groups are directly adjacent to each other in the one of the first direction and the second direction or that the rows are adjacent to each other in the other one of the first direction and the second direction, ones of the rows being offset from a preceding one of the rows such that the pixels are arranged in a zigzag form, the pixels being configured to modulate at least one of the 
Claims 2-16 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 17 is allowable over the prior art of record for at least the reason that even though the prior art discloses a holographic display device comprising: a backlight unit for emitting light; a spatial light modulator comprising: a plurality of pixels configured to modulate at least one of the amplitude and phase of the light; and a field lens on the spatial light modulator, the field lens comprising a plurality of first pattern areas that correspond to the first color filters and allow light having a first color to be transmitted therethrough, a plurality of second pattern areas that correspond to the second color filters and allow light having a second color to be transmitted therethrough, and a plurality of third pattern areas that correspond to the third color filters and allow light having a third color to be transmitted therethrough,  the prior art of record fails to teach or reasonably suggest,  a plurality of first color filters, a plurality of second color filters, and a plurality of third color filters, the first, second, and third color filters being respectively arranged in a plurality of rows extending in one of a first direction and a second direction, the first direction crossing the second direction, the rows being adjacent to each other in the other one of the first direction and the second direction, ones of the rows being offset from a preceding one of the rows such that the first, second, and third color filters are being arranged in a zigzag form, each of the pixels 
Claims 18-20 are dependent on claim 17 and are allowable over the prior art of record for at least the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872